                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION AT LEXINGTON
                                    CRIMINAL MINUTES – INITIAL APPEARANCE

Magistrate Case No. 19-5041-MAS-1                 At Lexington                       Date February 22, 2019

USA vs Mikhy Farrera-Brochez                  X     present      X custody             bond            OR      Age

DOCKET ENTRY: Defendant appeared for initial appearance and was advised of his constitutional rights. Defendant
requests a preliminary hearing. The United States orally moved for pretrial detention. After consultation with counsel, a
joint preliminary hearing and detention hearing was set.

PRESENT:      HON. MATTHEW A. STINNETT, U.S. MAGISTRATE JUDGE

                 Susan Conner                Audio File                   none                    Dmitriy Slavin
                 Deputy Clerk               Court Reporter             Interpreter            Assistant U.S. Attorney

             Counsel for Defendant             John W. Oakley, II           X present            retained      X appointed

I, Susan Conner, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file
KYED-LEX__5-19-MJ-5041-MAS-1_20190222_145437.

PROCEEDINGS: INITIAL APPEARANCE

  X        Copy of Complaint given to the defendant.
  X        Defendant states true name is as stated on Complaint.
           Defendant advised the Court that he/she will retain counsel.
  X        Defendant request that the Court appoint counsel.
  X        Financial Affidavit executed & filed.
  X        Court FINDS defendant qualifies for Court Appointed Counsel under provision of CJA.
  X        Ordered John W. Oakley, II is appointed Attorney under the CJA.
  X        Defendant advised of Constitutional Rights.
  X        Defendant advised of the nature of charges and possible penalties.
  X        The Court covered standard collateral consequences and notification rights tied to non-citizen status.
  X        The United States advised it is fulfilling victim notification duties, as necessary.
  X        Motion of U.S. for pretrial detention assigned for Detention Hearing on February 27, 2019, at 11:00 a.m.
  X        Assigned for Preliminary Hearing on February 27, 2019, at 11:00 a.m.
           Defendant released on Own Recognizance and other conditions as set forth in separate order of release.
  X        Defendant remanded to custody of the USM.
           USPO to circulate Pretrial Services Report (PSR) to counsel. Counsel may retain PSR while detention issues pend but may
  X        not copy of disseminate the report to any person (except defense counsel can share content with Defendant).




Copies: COR, USP, USM, D

Initials of Deputy Clerk    stc
TIC: /10
